UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America Protective Order
Vv. 20 Cr. 335 (JSR)

Dagoberto Gonzalez,
Jose Vizcaino Cruz, and
Santo Agrapino Tejada Mota,

Defendants.

 

 

Upon the application of the United States of America, with the consent of counsel for each
defendant, the Court hereby finds and orders as follows:

Confidential Material. The Government will make disclosure to the defendants of
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases. Certain of that
discovery may include material that (i) affects the privacy and confidentiality of individuals; (ii)
would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged
individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) is not
authorized to be disclosed to the public or disclosed beyond that which is necessary for the defense
of this criminal case. Discovery materials produced by the Government to the defendants or the
defendants’ counsel that are either (1) designated in whole or in part as “Confidential” by the
Government in emails or communications to defense counsel, or (2) that include a Bates or other
label stating “Confidential,” shall be deemed “Confidential Material.”

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

 

 

 

 
1. Confidential Material shall not be disclosed by the defendants or defense counsel,
including any successor counsel (“the defense”) other than as set forth herein, and shall be used
by the defense solely for purposes of defending this action. The defense shall not post any
Confidential Material on any Internet site or network site to which persons other than the parties
hereto have access, and shall not disclose any Confidential Material to the media or any third party
except as set forth below.

2. Confidential Material may be disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;

(b) Prospective witnesses for purposes of defending this action;

(c) The defendants; and

(d) Such other persons as hereafter may be authorized by the Court.

3. Except for Confidential Material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all Confidential Material,
including the seized ESI Confidential Material, within 30 days of the expiration of the period for
direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
order dismissing any of the charges in the above-captioned case; or the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever
date is later.

4. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed Confidential Material. All such persons
shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

Confidential Material has been disclosed to which such persons.

RETA

 
5. The Government may authorize, in writing, disclosure of Confidential Material beyond
that otherwise permitted by this Order without further Order of this Court.

6. This Order does not prevent the disclosure of any Confidential Material in any hearing
or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All
filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

7. Inthe event of any dispute as to the Government’s designation of particular material as
Confidential Information, the parties shall meet and confer, without prejudice to a subsequent
application by defense counsel seeking de-designation of such material by the Court. If the defense
moves the Court for de-designation of disputed material, the Government shall respond within
seven days of the defense filing, absent further Order of this Court. The Government shall bear the
burden of establishing good cause for its Confidential Information designation of the disputed
materials. Absent a contrary order of this Court, the Government’s designation of material as
Confidential Information shall be controlling

8. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

SO ORDERED

Dated: New Xork, New York Ll f LL
May “( , 2021 <

THE WONORABLE JED S.RAKOFF
UNITED STATES DISTRICT JUDGE

 

 

 

 
